Citation Nr: 1424208	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  07-27 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1992 to June 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has contended that he was exposed to chemicals during basic training and that this exposure was responsible for his hypertension.  Specifically, the Veteran stated that "[d]uring basic training I was placed right next to the canister fumes and when the drill instructors lit the can, I absorbed a majority of the fumes."  See Veteran's VA Form 9, September 2007.  The Veteran has also stated that a January 1994 service treatment note documented complaints of dizzy spells and he argues that this was possibly the first evidence of his hypertension.  

In May 2011, the Board remanded the matter for additional development.  Specifically, the Board requested that the Veteran be afforded a VA examination to determine the etiology of his hypertension.  The Veteran was afforded a VA examination in September 2011 where the examiner opined that the Veteran's hypertension is less likely as not caused by service.  She reasoned that the Veteran "had one isolated incidence of mildly elevated [blood pressure] on [January 25, 1994] . . . [and] when [the [V]eteran was discharged [he had] no elevated [blood pressure.]"  

The examiner further opined that the Veteran's exposure to chemicals "may have a causative effect depending on the exposure of some chemicals."  In response to a clarification request from the RO, she later submitted an addendum opinion in February 2012 which appeared to duplicate the first opinion, but omitted the statement regarding the impact of the Veteran's exposure to chemicals on his hypertension.  

First, the requested VA medical opinions did not specifically address the Veteran's contentions regarding his experiencing dizzy spells in service.  Secondly, the opinions have left it unclear as to whether it is at least as likely as not that the Veteran's alleged chemical exposure during basic training caused his current hypertension.  Consequently, a remand is necessary to permit the examiner to provide a clear opinion along with supporting rationale.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").

Finally, as the Veteran appears to regularly seek treatment at the VA, all recent VA treatment records should be obtained and associated with the claims file while the case is in remand status.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records dated from March 2014 to present. 

2.  Then, obtain an addendum opinion from the September 2011 VA examiner (or an appropriate medical professional).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  If the examiner feels another examination is necessary, another examination should be scheduled.  The examiner is requested to review the claims file and offer an opinion as to the following questions:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension is related to service, including exposure to chemicals.   

The examiner's attention is directed to the January 1994 service treatment record where the Veteran reported dizzy spells.  

The examiner's attention is also directed to the Veteran's statement that he was exposed to chemicals from the gas chamber during basic training.  See Veteran's VA Form 9, September 2007.  Specifically, the Veteran stated that "[d]uring basic training I was placed right next to the canister fumes and when the drill instructors lit the can, I absorbed a majority of the fumes."  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.

With respect to the September 2011 opinion which stated that the Veteran's exposure to chemicals "may have a causative effect depending on the exposure of some chemicals," the Board finds that the opinion is speculative in nature, see Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009), and is of no probative value to the Board.  The Board requests that the examiner specify whether it is at least as likely as not that the Veteran's hypertension is due to the Veteran's alleged exposure to chemical agents in a gas chamber.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).  A complete rationale must be provided for the opinion.  

3.  Ensure that the information provided in the examination report satisfies the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claim after ensuring that any other appropriate development is complete.  If the benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

